DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 6-7, 11, 17, 20, 23, and 27 are objected to because of the following informalities:  
In claim 1, line 10, the limitation of “the respective” should be corrected into “respective”.  Appropriate correction is required.
In claim 6, lines 2-3, the limitation of “the same material, or the same compound with the same molar ratio” should be corrected into “a same material, or a same compound with a same molar ratio”.  Appropriate correction is required.
In claim 7, line 2, the limitation of “the same compound” should be corrected into “a same compound”.  Appropriate correction is required.
In claim 11, lines 4-5 and 7-8, the limitation of “the first direction” and “the first direction” should be corrected into “the third direction” and “the third direction”.  Appropriate correction is required.

In claim 20, lines 2-3, the limitation of “the two lowermost” and “the two uppermost” should be corrected into “two lowermost” and “two uppermost”.  Appropriate correction is required.
In claim 23, line 2, the limitation of “the two uppermost” should be corrected into “two uppermost”.  Appropriate correction is required.
In claim 27, lines 1-3, the limitation of “the first direction” and “the first direction” should be corrected into “the third direction” and “the third direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano (US 2013/0234215).
Regarding claim 1, Okano discloses, in at least figures 45A-45C and related text, a semiconductor structure, comprising: 
semiconductor stacks (401 stacks, [133], figures) over a substrate (101, [24]), wherein each of the semiconductor stacks (401 stacks, [133], figures) extends in a first direction (Y direction, figures), and adjacent semiconductor stacks (401 stacks, [133], figures) are spaced 
channel layers (401, [133], figures) above the substrate (101, [24]) and spaced apart from each other in a third direction (Z direction, figures), wherein the third direction (Z direction, figures) is vertical to the first direction (Y direction, figures) and the second direction (X direction, figures); and 
a gate structure (131/132, [134]), comprising: 
gate dielectric layers (131, [134]) around the respective channel layers (401, [133], figures); and 
a gate electrode (132, [134]) along sidewalls of the gate dielectric layers (131, [134]) and a top surface of an uppermost gate dielectric layer of the gate dielectric layers (131, [134]), 
wherein a space (D2, [39]-[40]) in the third direction (Z direction, figures) between two lowermost channel layers of the channel layers (401, [133], figures) is greater than a space (D3, [39]-[40]) in the third direction (Z direction, figures) between two uppermost channel layers of the channel layers (401, [133], figures) ([39]-[40], figures).
Regarding claim 6, Okano discloses the semiconductor structure as claimed in claim 1 as described above.
Okano further discloses, in at least figures 45A-45C and related text, the channel layers (401, [133], figures) in one of the semiconductor stacks (401 stacks, [133], figures) are formed 
Regarding claim 9, Okano discloses the semiconductor structure as claimed in claim 1 as described above.
Okano further discloses, in at least figures 45A-45C and related text, the channel layers (401, [133], figures) comprise one or more elements from group IV semiconductor materials ([133]).
Regarding claim 11, Okano discloses the semiconductor structure as claimed in claim 1 as described above.
Okano further discloses, in at least figures 45A-45C and related text, a first channel layer (lowest 401, [133], figures) above the substrate (101, [24]); 
a second channel layer (middle 401, [133], figures) above the first channel layer (lowest 401, [133], figures), wherein a distance in the first direction (It should be the third direction, Z direction, figures) between the first channel layer (lowest 401, [133], figures) and the second channel layer (middle 401, [133], figures) is defined as a first space (D2, [39]-[40]); and 
a third channel layer (topmost 401, [133], figures) above the second channel layer (middle 401, [133], figures), wherein a distance in the first direction (It should be the third direction, Z direction, figures) between the second channel layer (middle 401, [133], figures) and the third channel layer (topmost 401, [133], figures) is defined as a second space (D3, [39]-[40]), 
wherein the first space (D2, [39]-[40]) is greater than the second space (D3, [39]-[40]).

Okano further discloses, in at least figures 45A-45C and related text, the first channel layer (lowest 401, [133], figures), the second channel layer (middle 401, [133], figures) and the third channel layer (topmost 401, [133], figures) are formed of silicon ([133]) or a silicon-containing material with identical molar ratios of elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 2013/0234215).
Regarding claim 2, Okano discloses the semiconductor structure as claimed in claim 1 as described above.
Okano further discloses, in at least figures 45A-45C and related text, the space in the third direction (Z direction, figures) between the two lowermost channel layers (401, [133], figures) is defined as a first space (D2, [39]-[40]), the space in the third direction (Z direction, figures) between the two uppermost channel layers (401, [133], figures) is defined as a second space (D3, [39]-[40]), and a difference (D2-D3, [39]-[40]) between the first space (D3, [39]-[40]) and the second space (D3, [39]-[40]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the difference between the first space and the second space as claimed in claim 2 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the difference between the first space and the second space as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a difference between the first space and the second space is within a range of 5 nm to 30 nm) or any unexpected results arising therefrom.

Regarding claim 12, Okano discloses the semiconductor structure as claimed in claim 11 as described above.
Okano does not explicitly disclose a difference between the first space and the second space is greater than 5 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the difference between the first space and the second space as claimed in claim 2 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the difference between the first space and the second space as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a difference between the first space and the second space is greater than 5 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claims 3-5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 2013/0234215) in view of Chiang (US 10,134,640).
Regarding claim 3, Okano discloses the semiconductor structure as claimed in claim 1 as described above.
Okano does not explicitly disclose work function tuning layers that surround the gate dielectric layers; a metal filling layer around the work function tuning layers.
Chiang teaches, in at least figure 1J-3 and related text, the device comprising work function tuning layers (280, col. 8/ lines 13-45) that surround the gate dielectric layers (270, col. 8/ lines 13-45); a metal filling layer (290, col. 8/ lines 13-45) around the work function tuning layers (280, col. 8/ lines 13-45), for the purpose of individually adjusting threshold voltages by individually selecting the materials of the semiconductor wires (col. 8/ line 66 - col. 9/ line 11).
Okano and Chiang are analogous art because they both are directed to semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Okano to have the work function tuning layers that surround the gate dielectric layers; the metal filling layer around the work function tuning layers, as taught by Chiang, for the purpose of individually adjusting threshold voltages by individually selecting the materials of the semiconductor wires (col. 8/ line 66 - col. 9/ line 11, Chiang).
Regarding claim 4, Okano in view of Chiang discloses the semiconductor structure as claimed in claim 3 as described above.
Chiang further teaches, in at least figure 1J-3 and related text, spaces between adjacent work function tuning layers (280, col. 8/ lines 13-45) in one of the semiconductor stacks are filled with the metal filling layer (290, col. 8/ lines 13-45), for the purpose of individually adjusting threshold voltages by individually selecting the materials of the semiconductor wires (col. 8/ line 66 - col. 9/ line 11).
Regarding claim 5, Okano in view of Chiang discloses the semiconductor structure as claimed in claim 3 as described above.
Chiang further teaches, in at least figure 1J-3 and related text, the space between the two uppermost channel layers (160/180, col. 8/ lines 13-45) in one of the semiconductor stacks is filled with two of the gate dielectric layers (270, col. 8/ lines 13-45) and two of the work function tuning layers (280, col. 8/ lines 13-45), for the purpose of individually adjusting 
Regarding claim 10, Okano discloses the semiconductor structure as claimed in claim 1 as described above.
Okano does not explicitly disclose the channel layers comprise one of group III-V semiconductor materials.
Chiang teaches, in at least figure 1J-3 and related text, the device comprising the channel layers (120/140/160/180, col. 8/ lines 13-45) comprise one of group III-V semiconductor materials (col. 3/ line 21 –col. 4/ line 54), for the purpose of individually adjusting threshold voltages by individually selecting the materials of the semiconductor wires (col. 8/ line 66 - col. 9/ line 11).
Okano and Chiang are analogous art because they both are directed to semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Okano with the specified features of Chiang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Okano to have the channel layers comprising one of group III-V semiconductor materials, as taught by Chiang, for the purpose of individually adjusting threshold voltages by individually selecting the materials of the semiconductor wires (col. 8/ line 66 - col. 9/ line 11, Chiang).
Regarding claim 16, Okano discloses the semiconductor structure as claimed in claim 1 as described above.

Chiang teaches, in at least figure 1J-3 and related text, the device comprising the gate dielectric layers (280, col. 8/ lines 7-45) comprise a high-k dielectric material with a greater dielectric constant than that of silicon dioxide, for the purpose of individually adjusting threshold voltages by individually selecting the materials of the semiconductor wires (col. 8/ line 66 - col. 9/ line 11).
Okano and Chiang are analogous art because they both are directed to semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Okano with the specified features of Chiang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Okano to have the gate dielectric layers comprising a high-k dielectric material with a greater dielectric constant than that of silicon dioxide, as taught by Chiang, for the purpose of individually adjusting threshold voltages by individually selecting the materials of the semiconductor wires (col. 8/ line 66 - col. 9/ line 11, Chiang).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 2013/0234215) in view of Balakrishnan (US 9,425,293).
Regarding claim 7, Okano discloses the semiconductor structure as claimed in claim 1 as described above.

Balakrishnan teaches, in at least figure 15 and related text, the device comprising the channel layers (19A/19B19C’, col. 13/ line 17 – col. 14 line 34) in one of the semiconductor stacks are formed of the same compound with different molar ratios of two or more elements (col. 13/ line 17 – col. 14 line 34), for the purpose of providing a threshold voltage shift in silicon germanium alloy nanowires (col. 1/ lines 39-49).
Okano and Balakrishnan are analogous art because they both are directed to semiconductor structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Okano with the specified features of Balakrishnan because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Okano to have the channel layers in one of the semiconductor stacks being formed of the same compound with different molar ratios of two or more elements, as taught by Balakrishnan, for the purpose of providing a threshold voltage shift in silicon germanium alloy nanowires (col. 1/ lines 39-49, Balakrishnan).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 8 that recite “a lowermost channel layer of the channel 
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 11, and 14 that recite “Z is greater than Y and less than 0.7, Y is greater than 0 and greater than X, and X is greater than 0” in combination with other elements of the base claims 1, 11, and 14.
Claims 17-27 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 17 that recite “a lowermost channel layer of the channel layers in one of the semiconductor stacks includes a higher germanium content than a germanium content of the other respective channel layers in said semiconductor stack” in combination with other elements of the base claims 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811